Citation Nr: 1502380	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than February 2, 2012 for the award of service connection for left knee instability.  

REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Army from June 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDING OF FACT

The Veteran's claim for entitlement to service connection for left knee instability (a separately ratable manifestation of left knee disablement) was received on August 23, 2010; it is at least as likely as not that knee instability was present on that date.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date of August 23, 2010, for the grant of service connection for left knee instability, have been met.  38 U.S.C.A. § 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.318, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Significantly, however, in this case, the Veteran's claim for an earlier effective date arises from his disagreement with the effective date assigned following the grant of entitlement to service connection for left knee instability (separate from service-connected left knee arthritis and patella deformity).  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, because the application of the law is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary. See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Legal Criteria and Analysis

The Veteran is in receipt of service-connected compensation benefits for left knee traumatic arthritis, with patella deformity, at a 10 percent rating.  This has been in effect since 1973, and in August 2010, the Veteran filed a claim for an increase in rating for his knee symptoms.  After affording two examinations, one in October 2010 and one in February 2012, service connection for knee instability was established, and a separate rating of 10 percent was assigned.  The Veteran does not dispute the rating or the establishment of service connection for a separate manifestation of his left knee disablement; however, he contends that his knee was unstable prior to February 2, 2012, which is the date of examination where lateral instability of the left knee was first clinically noted by a VA clinician.  

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.400.  Specifically, the effective date of award for service connection is either the date of claim or the date entitlement arose, whichever is later. Id.  

On August 23, 2010, the RO received a statement from the Veteran in which he articulated that the entirety of his left knee pathology was more severe, and that a higher disability rating should be established.  The award of service connection for left knee instability stemmed from this claim, and thus, this August 2010 can be considered the date of claim with respect to the establishment of service connection with award of a separate compensable rating for knee instability.  At issue, then, is whether the Veteran manifested instability in the left knee at the same time this claim for service connection was received by the RO.  The Board concludes that he did.  

Indeed, by the filing of his claim, the Veteran had made allegation that his knee disability picture had symptoms of broader scope and severity than what had been assigned previous to that date.  In reviewing the October 2010 VA examination report, it is noted that instability and/or subluxation were not found to be present.  This conclusion was made, however, prior to a review of a substantial amount of private treatment records that did contain reports of recent problems with knee stability.  For instance, a private clinical record noted that in December 2009, the Veteran experienced a "twist" to his knee while he was engaged in trying to remove a heavy object (Veteran was pulling a harvested deer out of the woods when his knee mobility became impaired).  

To RO, in noting this, deferred any action on the Veteran's left knee (i.e. a separate rating for instability and a rating for the already service-connected arthritis in the joint were not offered) until an additional, comprehensive VA examination could be afforded.  The results of this examination, dated in February 2012, documented instability in the left knee and led to the award of service connection for that manifestation (and a separate 10 percent rating that is currently assigned with the already-established 10 percent rating for arthritis).  

Given that the Veteran had alleged a greater severity in his knee at the time his claim was received, and given that there is some documentation of abnormal lateral movement of the joint occurring proximate to the time the claim was filed (i.e. the "twist" occurring in December 2009), there is indication of potential instability dating prior to the February 2012 VA examination report.  Further, it is evident that the RO was not satisfied that the 2010 examiner had a full and comprehensive history of the left knee disability picture when he assessed the Veteran, as an adjudication as to any issues regarding the left knee was deemed premature in a December 2011 deferred rating action.  Based on this action, it can be concluded that the 2010 examination report was based on incomplete evidence, and thus its findings are deemed to be of a less probative nature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran clearly had some sort of movement disablement in his left knee in December 2009, felt his overall symptomatology was more severe in August 2010, and had the separate award of service connection for instability given to him in light of those allegations (verified by a VA clinician in 2012).  Taking the Veteran's assertions and the private evidence of knee "twisting" in a light most favorable to him, and in also noting the more limited probative worth of the 2010 VA examination report (i.e. it was not based on a review of all positive evidence submitted by the Veteran), the Board determines that the evidence is, at the very least, in relative equipoise regarding a conclusion that the instability noted in February 2012 was present at the time the claim for service connection was received on August 23, 2010.  That is, in this case, the date of claim and the date entitlement to service connection for knee instability arose are the same date in August 2010.  Accordingly, the effective date of award for service connection will be assigned to August 23, 2010.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.400.  








ORDER

An effective date of August 23, 2010 for the grant of service connection for left knee instability is granted, subject to the statutes and regulations applicable to the payment of VA benefits.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


